EXHIBIT 2.1 AGREEMENT AND PLAN OF MERGER BY AND AMONG U.S. DRY CLEANING CORPORATION, STEAM PRESS HOLDINGS, INC., USDC CAESARS HAWAII, INC., ROBINSON CORP. D/B/A CAESARS CLEANERS, THURSTON JOHN ROBINSON, AND THERESA PAULETTE WINN October 22, 2007 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 Section 1.1 Defined Terms 1 ARTICLE II THE MERGER 7 Section 2.1 The Merger 7 Section 2.2 Closing. 7 Section 2.3 Effective Time 7 Section 2.4 Effect of the Merger 7 Section 2.5 Articles of Incorporation; Bylaws 8 Section 2.6 Directors; Officers 8 Section 2.7 Effect on Capital Stock 8 Section 2.8 Exchange of Certificates 9 Section 2.9 No Further Ownership Rights in Company Common Stock 9 Section 2.10 Lost, Stolen or Destroyed Certificates 9 Section 2.11 Taking of Necessary Action; Further Action 9 Section 2.12 Adjustments 9 ARTICLE III REPRESENTATIONS AND WARRANTIES OF COMPANY 10 Section 3.1 Organization, Standing and Power 10 Section 3.2 Subsidiaries 10 Section 3.3 Capitalization; Title to the Shares 11 Section 3.4 Authority 11 Section 3.5 Financial Statements 12 Section 3.6 Absence of Certain Changes 12 Section 3.7 Absence of Undisclosed Liabilities 14 i Section 3.8 Litigation 14 Section 3.9 Restrictions on Business Activities 14 Section 3.10 Governmental Authorization 15 Section 3.11 Takeover Statutes 15 Section 3.12 Title to Property 15 Section 3.13 Intellectual Property 15 Section 3.14 Environmental Matters 18 Section 3.15 Taxes 19 Section 3.16 Employee Benefit Plans 22 Section 3.17 Employee Matters 25 Section 3.18 Interested Party Transactions 26 Section 3.19 Leased Property 27 Section 3.20 Insurance 27 Section 3.21 Compliance With Laws 28 Section 3.22 Minute Books 28 Section 3.23 Internal Controls 28 Section 3.24 Complete Copies of Materials 28 Section 3.25 Brokers' and Finders' Fees 29 Section 3.26 Board Approval 29 Section 3.27 Customers and Suppliers 29 Section 3.28 Material Contracts 29 Section 3.29 No Breach of Material Contracts 31 Section 3.30 Third Party Consents 31 Section 3.31 Accounts Receivable and Payable 31 Section 3.32 Inventory 31 ii Section 3.33 Propriety of Past Payments 32 Section 3.34 Private Placement 32 Section 3.35 Representations Complete 34 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 34 Section 4.1 Organization, Standing and Power 34 Section 4.2 Authority 34 Section 4.3 Board Approval 35 Section 4.4 Litigation 35 ARTICLE V CONDUCT PRIOR TO THE CLOSING DATE 36 Section 5.1 Conduct of Business of the Company 36 Section 5.2 Restriction on Conduct of Business of the Company 36 Section 5.3 No Solicitation 39 Section 5.4 Further Information 39 Section 5.5 Updating the Disclosure Schedules 40 ARTICLE VI ADDITIONAL AGREEMENTS 40 Section 6.1 Public Disclosure 40 Section 6.2 Consents; Cooperation 41 Section 6.3 Legal Requirements 41 Section 6.4 Best Efforts and Further Assurances 42 Section 6.5 Termination of Plans 42 Section 6.6 Tax Certificate 42 Section 6.7 Withholding 42 Section 6.8 Company Disclosure Schedule 43 Section 6.9 Inspections 43 Section 6.11 Store Revenues 43 iii Section 6.12 Escrow 43 Section 6.13 Company Debt 44 ARTICLE VII CONDITIONS TO THE CLOSING 44 Section 7.1 Conditions to Obligations of Each Party to Effect the Merger 44 Section 7.2 Additional Conditions to Obligations of the Company 44 Section 7.3 Additional Conditions to the Obligations of Parent and Merger Sub 45 Section 7.4 Frustration of Conditions 47 ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER 47 Section 8.1 Termination 47 Section 8.2 Effect of Termination 48 Section 8.3 Fees for Termination 48 Section 8.4 Expenses 49 Section 8.5 Amendment 49 Section 8.6 Extension; Waiver 49 ARTICLE IX INDEMNIFICATION 49 Section 9.1 Indemnification 49 Section 9.2 Objections to Claims; Resolution of Conflicts; Arbitration 51 Section 9.3 Third-Party Claims 52 Section 9.4 No Right of Contribution 53 ARTICLE X GENERAL PROVISIONS 53 Section 10.1 Survival 53 Section 10.2 Notices 53 Section 10.3 Interpretation 55 Section 10.4 Counterparts 55 Section 10.5 Entire Agreement; Nonassignability; Parties in Interest 55 iv Section 10.6 Severability 55 Section 10.7 Governing Law 56 Section 10.8 Rules of Construction 56 Section 10.9 Specific Performance 56 Section 10.10 Descriptive Headings 56 Section 10.11 Force Majeure 56 Section 10.12 Attorneys’ Fees 56 EXHIBITS Exhibit A Form of Articles of Merger Exhibit B Form of Articles of Incorporation of the Surviving Corporation Exhibit C Form of Bylaws of the Surviving Corporation Exhibit D Form of Seller Note Exhibit E Form of Registration Rights Agreement Exhibit F Form of Company Counsel Legal Opinion Exhibit G Form of Non-Compete Agreement Exhibit H Form of Escrow Agreement SCHEDULE 1 – EQUIPMENT LEASES SCHEDULE 3 – COMPANY DISCLOSURE SCHEDULES v AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of October 22, 2007, by and among U.S. Dry Cleaning Corporation, a Delaware corporation (“Parent”), Steam Press Holdings, Inc., a Hawaii corporation and wholly owned subsidiary of Parent (“SPH”), USDC Caesars Hawaii, Inc., a Hawaii corporation and a wholly owned subsidiary of SPH (“Merger Sub”), Robinson Corp., a Hawaii corporation d/b/a Caesars Cleaners (the “Company”), and, solely for the purposes of ARTICLE III, ARTICLE IX and ARTICLE X of this Agreement, Thurston John Robinson (“Robinson”) and Theresa Paulette Winn (“Winn”), the sole shareholders of the Company (“Sole Shareholders”). RECITALS WHEREAS, the Board of Directors of each of Parent, SPH, Merger Sub and the Company has adopted, and deems it advisable and in the best interests of its respective shareholders to consummate, the merger (the “Merger”) of the Company with and into Merger Sub, upon the terms and subject to the conditions set forth herein; and WHEREAS, the Board of Directors of each of Parent, SPH, Merger Sub and the Company has unanimously adopted this Agreement and the transactions contemplated hereby, including the Merger, in accordance with the provisions of the General Corporation Laws of the State of Hawaii (“Hawaii Law”), and upon the terms and subject to the conditions set forth herein; and WHEREAS, the Board of Directors of the Company has unanimously determined that the consideration to be paid to the Sole Shareholders is fair to the Sole Shareholders and has resolved to recommend to the Sole Shareholders the approval of this Agreement and the Merger and the other transactions contemplated hereby upon the terms and subject to the conditions set forth herein; and WHEREAS, concurrently with the execution of this Agreement, and as a condition and inducement to Parent’s willingness to enter into this Agreement, the Sole Shareholders have approved this Agreement, the Articles of Merger, the Merger and the other transactions contemplated hereby in accordance with Hawaii Law. NOW, THEREFORE, in consideration of the covenants and representations set forth herein, and for other good and valuable consideration, the parties hereto agree as follows: ARTICLE I DEFINITIONS Section 1.1 Defined Terms As used herein, the terms below shall have the following meanings.Any of such terms, unless the context otherwise requires, may be used in the singular or plural, depending upon the reference. “401(k) Plan” has the meaning set forth in Section 6.5. “Acquisition Transaction” means any transaction or series of related transactions involving: (i) the sale, license, disposition or acquisition of all or a material portion of the business or assets of the Company; (ii) the sale, issuance, grant, disposition or acquisition of (A)the Company Common Stock or other equity security of the Company, (B)any option, call, warrant or right (whether or not immediately exercisable) to acquire any Company Common Stock or other equity security of the Company, or (C)any security, instrument or obligation that is or may become convertible into or exchangeable for any Company Common Stock or other equity security of the Company; or (iii)any merger, consolidation, business combination, tender offer, share exchange, reorganization or similar transaction involving the Company; provided, however, the Merger and the other transactions contemplated by this Agreement will not be deemed an Acquisition Transaction in any case. “Agreement” has the meaning set forth in the preamble. “Articles of Merger” has the meaning set forth in Section 2.3. “Annual Financial Statements” means the unaudited balance sheet of the Company at December 31, 2005 and December 31, 2006, together with the related statements of income, shareholders’ equity and cash flows, including any notes thereto. “Audit” means any audit, assessment of Taxes, other examination by any Tax Authority, or any administrative or judicial proceeding or appeal of such proceeding relating to Taxes. “Business Day” means any day that is not a Saturday, Sunday, or other day on which banks are required or authorized by Law to be closed in California. “Cash Amount” has the meaning set forth in Section 2.7(a). “Closing” has the meaning set forth in Section 2.2. “Closing Balance Sheet” means the unaudited balance sheet of the Company as at the close of business on the day prior to the Closing Date, including any notes thereto. “Closing Date” has the meaning set forth in Section 2.2. “Closing Statement” has the meaning set forth in Section 2.12(a). “COBRA” has the meaning set forth in Section 3.16(d). “Code” means the Internal Revenue Code of 1986, as amended, and the rules and regulations promulgated thereunder. “Company” has the meaning set forth in the preamble. “Company Articles” means the Articles of Incorporation of the Company as in effect on the date hereof. 2 “Company Authorization” has the meaning set forth in Section 3.10. “Company Board” has the meaning set forth in Section 2.6. “Company Bylaws” means the Bylaws of the Company as in effect on the date hereof. “Company Certificate” means a certificate or certificates representing shares of Company Common Stock. “CompanyCommon Stock” means all shares of common stock, par value $100.00 per share, of the Company. “Company Debt” means all Indebtedness of the Company. “Company Disclosure Schedule” has the meaning set forth in ARTICLE III. “Company Employee Plans” has the meaning set forth in Section 3.16(a). “Company Intellectual Property” means the Intellectual Property used in or necessary for the conduct of the business of the Company as currently conducted and as currently proposed to be conducted. “Company Owned Intellectual Property” means any Company Intellectual Property (including all of the intellectual property set forth in Section3.13(b) of the Company Disclosure Schedule) which the Company represents herein to Parent is owned by the Company. “Confidential Information” has the meaning set forth in Section 3.13(i). “Damages” has the meaning set forth in Section 9.1(a). “Delaware Law” means the General Corporation Laws of the State of Delaware. “Deposit” means the good faith deposit Parent paid to the Company upon execution of that certain Memorandum of Understanding dated January 13, 2007. “DCCA” has the meaning set forth in Section 2.3. “Dollars” or “$” means the lawful currency of the United States of America. “Effective Time” has the meaning set forth in Section 2.3. “Environmental Claim” has the meaning set forth in Section 3.14(g)(1). “Environmental Laws” has the meaning set forth in Section 3.14(g)(2). “ERISA” has the meaning set forth in Section 3.16(a). “ERISA Affiliate” has the meaning set forth in Section 3.16(a). 3 “Escrow Agent” means an escrow agent mutually agreeable to the parties. “Final Date” has the meaning set forth in Section 8.1(b). “Financial Statements” means the Annual Financial Statements and the Monthly Financial Statements. “Governmental Entity” means any arbitrator, court, agency, commission, tribunal, nation, government, any state or other political subdivision thereof and any entity exercising or entitled to exercise executive, legislative, judicial, regulatory, taxing or administrative power or authority of any nature whatsoever, in each case, whether foreign or domestic. “Hawaii Law” has the meaning set forth in the recitals. “Indebtedness” means (i) all indebtedness for borrowed money or for the deferred purchase price of property or services (other than current liabilities incurred in the ordinary course of business and payable in accordance with customary practices), (ii) any other indebtedness that is evidenced by a note, bond, debenture or similar instrument, (iii) all obligations under financing leases, (iv) all obligations in respect of acceptances issued or created, (v) all liabilities secured by any Lien on any property and (vi) all guarantee obligations. For purposes of this Agreement, Indebtedness shall not included the equipment leases set forth on Schedule 1 attached hereto. “Indemnified Person” or “Indemnified Persons” has the meaning set forth in Section9.1(a). “Intellectual Property” means all patents, trademarks, trade names, service marks, Internet domain names, copyrights, and any applications therefor, trade secrets, know-how, technology, inventions (whether patentable or unpatentable and whether or not reduced to practice), algorithms, processes, computer software programs or applications (in source code and/or object code form), databases, schematics, designs and tangible or intangible proprietary information or material. “IRS” means the Internal Revenue Service. “Knowledge” means (i) with respect to any natural person, the actual knowledge of such person after due and diligent inquiry, or (ii) with respect to the Company, Parent or Merger Sub, the actual knowledge of such party’s directors and officers or other management-level personnel having responsibility for the matters represented after due and diligent inquiry. “Law” or “Laws” has the meaning set forth in Section 3.21. “Lease Agreements” has the meaning set forth in Section 3.19. “Lien” means, with respect to any asset (including any security), any mortgage, lien, pledge, charge, security interest, encumbrance or restriction of any kind in respect of such asset; provided, however, that the term “Lien” shall not include (i) statutory liens for Taxes, which are not yet due and payable or are being contested in good faith by appropriate proceedings and disclosed in Section 3.16 of the Company Disclosure Schedule, (ii) statutory or common law liens to secure landlords, lessors or renters under leases or rental agreements confined to the premises rented, (iii) deposits or pledges made in connection with, or to secure payment of, workers’ compensation, unemployment insurance, old age pension or other social security programs mandated under applicable Laws, (iv) statutory or common law liens in favor of carriers, warehousemen, mechanics to secure claims for labor, materials or supplies incurred in the ordinary course of business and (x) not yet delinquent or (y) being contested in good faith and other like liens, and (v) restrictions on transfer of securities imposed by applicable state and federal securities laws. 4 “Material Adverse Effect” means, with respect to any entity or group of entities, any event, change or effect that (x) is, or is reasonably expected to be, materially adverse to the condition (financial or otherwise), properties, assets (including intangible assets), prospects, liabilities, business, operations or results of operations of such entity and its subsidiaries, taken as a whole; or (y) would prevent or materially alter or delay any of the transactions contemplated by this Agreement. “Material Contracts” has the meaning set forth in Section 3.28. “Materials of Environmental Concern” has the meaning set forth in
